Name: Commission Regulation (EEC) No 562/85 of 4 March 1985 amending for the eighth time Regulation (EEC) No 1371/84 laying down detailed rules for the application of the additional levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector
 Type: Regulation
 Subject Matter: agricultural structures and production;  processed agricultural produce
 Date Published: nan

 5 . 3 . 85 Official Journal of the European Communities No L 64/9 COMMISSION REGULATION (EEC) No 562/85 of 4 March 1985 amending for the eighth time Regulation (EEC) No 1371/84 laying down detailed rules for the application of the additional levy referred to in Article 5c of Regula ­ tion (EEC) No 804/68 in the milk and milk products sector authorized to derogate from the rule of provisional quarterly payments on account, laid down in Article 9 of Regulation (EEC) No 857/84, and to collect the levy only at the end of the first annual period of applica ­ tion and within 45 days of the end of this period ; Whereas the measures provided for in this Regulation are in accordance, with the opinion of the Manage ­ ment Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Article 5c (7) thereof, Having regard to Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the appli ­ cation of the levy referred to in Article 5c of Regula ­ tion (EEC) No 804/68 in the milk and milk products sector (3), as last amended by Regulation (EEC) No 1557/84, and in particular Article 13 thereof, Whereas Article 12 (2) of Regulation (EEC) No 1371 /84 (4), as last amended by Regulation (EEC) No 402/85 (5), laid down detailed rules for the application of the additional levy ; Whereas Article 12 (2) of Regulation (EEC) No 1371 /84 lays down that the collection of the additional levy must take place within 45 days of the end of each quarter ; whereas, account being taken of the adjust ­ ments made to the system by the Council at its last meeting, the Member States should temporarily be HAS ADOPTED THIS REGULATION : Article 1 In Article 15 ( 1 ) of Regulation (EEC) No 1371 /84, points (c) and (d) are hereby replaced by the following : '(c) Member States other than Greece and Italy shall be authorized to collect the levy, for the first period of 12 months, within 45 days of the end of this period.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 March 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 150 , 6 . 6 . 1984, p. 6 . 3) OJ No L 90 , 1 . 4 . 1984, p. 13 . (4) OJ No L 132, 18 . 5 . 1984, p. 11 . (*) OJ No L 48 , 16 . 2 . 1985, p. 29 .